This Cause Standing ready for Hearing upon Bill and Answer, a Day (to wit) the twenty third day of March [1737] in the Tenth Year of the Reign of his Majesty King George the Second was by this Court appointed for hearing thereof On which day the Same coming to be heard accordingly in the presence of the Counsel of the Parties and the Substance of the Complainants Bill and the Defendants Answers was opened Whereupon and upon Debating the Matter this Court think fit and so Order and Decree That the Defendant Richard Wright Do pay unto the Complainant the Sum of Two Thousand Two Hundred Pounds Current Money being the Legacy Devised to the Complainant by the Will of Eleana Cooper the Complainants Mother pursuant to the Powers reserved [for] her by certain Indentures in the Bill Set forth made between the [said] Eleana and her late Husband Thomas Cooper before their Intermarriage] And it is further Ordered and [Dec]reed That the Defendants [page torn]-ght do also pay to the Complai[nant] [page torn] Sum of Two Thousafnd] [page torn] Pounds per Cent per annu[m] [page torn] the Testatrix the Sai[d] [Remainder of page missing]
The Honourable The Lieutenant Governor; Alexander Skene, Robert Wright, Joseph Wragg, Thomas Waring, John Hammerton, John Brathwaite,2 Esquires of his Majesty’s Council for executing the Office of Chancellour.

 John Braithwaite, lieutenant colonel of the Charleston regiment of militia, and his wife *390Sylvia, had their infant son christened in Charleston in 1738, but apparently they returned to London, where his will was recorded in 1740 (St. Philip’s Register 1720-1758, p. 127; SCHGM, II, 134, note t; XII, 216).